Citation Nr: 1208328	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-46 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945, and from November 1945 to December 1946.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for the cause of the Veteran's death.  

This case was previously before the Board in September 2010, at which time the Board elected to pursue evidentiary development in conjunction with the service connection claim for the cause of the Veteran's death.  In September 2011, the case again came before the Board and an expert medical opinion from the Veterans Health Administration (VHA) was sought.  That opinion was provided in February 2012, it has been added to the record, and as will be explained herein it provides a basis for the allowance of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in May 2008 at the age of 82; the immediate and sole cause of death listed on the death certificate was cerebrovascular accident. 

2.  At the time of the Veteran's death service connection was in effect for: posttraumatic stress disorder (PTSD), rated 100 percent disabling; and for post concussion syndrome/traumatic brain injury (TBI), assigned a non-compensable evaluation.  

3.  It is reasonably established that the Veteran's service-connected PTSD contributed to cause the cerebrovascular accident from which his death resulted.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

The Veteran's certificate of death reveals that he died in May 2008 at the age of 82, and that the immediate cause of his death was cerebrovascular accident (CVA).  No underlying causes of death were listed.  

The appellant filed a service connection claim for the cause of the Veteran's death in July 2008.  

During the Veteran's lifetime, service-connection was in effect for PTSD (rated 100% disabling at the time of his death), and post concussion syndrome/TBI (rated 0% disabling at the time of his death).

A review of the Veteran's service treatment records (STRs) show that he was admitted for hospitalization in December 1944 and that a murmur of his heart was heard and a tentative diagnosis of rheumatic heart disease-mitral valvular disease was given.  STRs dated later in December 1944 note that a chest x-ray was performed and a diagnosis of "? rheumatic heart disease" was given.  An October 1945 report of physical examination prior to discharge indicates that a physical examination revealed the Veteran had tachycardia; however, a second report of physical examination prior to discharge dated in December 1946 indicates that a physical examination revealed that his cardiovascular system was normal.  

Following service, a May 1968 VA hospitalization record included a diagnosis of anxiety reaction.

A VA Compensation and Pension examination in August 1968 included the examiner's opinion, based upon an extensive review of the available records, as follows:

This patient showed no residual of a postconcussion syndrome nor of an anxiety state as previously diagnosed.  It is noted that when the patient went into the service he had a diastolic blood pressure of 90 and when discharged from the service he had a notation of tachycardia in 1945 with a diastolic pressure of 88.  It would appear that this patient was showing some signs of hyperreactive cardiovascular system during military service.  Also in December of 1944 when he was examined following a head injury his blood pressure was 154 systolic.  There was also some question about whether or not this patient may have had rheumatic heart disease in the service.  This patient now appears to have a definite hypertension and probably will develop subsequent residuals from this.  It is not felt that patient has any psychiatric or neurological disease at the present.  He does not impress this examiner as being an inadequate type of personality as indicated by service medical records.  His is not hypochondriacal nor introspective.  DIAGNOSIS:  No neurological and no psychiatric disease found.

Based on this record, the RO granted service connection for anxiety reaction and post-concussion syndrome in a September 1968 rating decision.

An October 1971 VA neuropsychiatric examination report, noting the Veteran's report of chest pain with anxiety diagnosed as mild anxiety state, provided a diagnosis of chronic, mild neurasthenic syndrome manifested by multiple neurasthenic type complaints and a poorly motivated inadequate type personality.

An August 1975 private examiner narrative noted that the Veteran was hospitalized in July 1975 due to acute thrombophlebitis secondary to acute alcoholism.  He was treated for hypertension in November 1975 with a negative stress test reported.

A June 1976 VA neuropsychiatry report included a diagnosis of history of mild anxiety reaction.  The Veteran reported a long-standing history of "[i]nner trembling."  He was later diagnosed with chronic anxiety reaction with moderate depression.  In March 1979, a VA examiner concluded that the Veteran's somatic complaints were delusional in degree.  A VA examiner in November 1979 offered a diagnosis of anxiety manifestations in a psychopathic individual with a long history of alcoholism.  

In October 1981, a private examiner diagnosed vasovagal syncopal episodes, anxiety neurosis, and exogenous obesity.  A hospitalization record included the Veteran's report of having high blood pressure "most of his life" which had been well controlled the past year or two without medication.  At that time, he had a blood pressure reading of 110/80.

A May 1989 private hospitalization record included diagnoses of moderate coronary artery disease (CAD), and chest pain probably due to CAD and superimposed vasospastic angina.  A November 1990 private hospitalization record included diagnoses of arteriosclerotic cardiovascular disease with CAD, mitral valve prolapse, history of arrhythmias, hypertension and chronic obstructive pulmonary disease associated with history of smoking.

In pertinent part, an April 1991 private cardiologist report states as follows:

[The Veteran] has been under my care for several years for cardiac arrhythmias and anxiety-type of reactions.  His symptoms began back in the 40s when he was serving in the military in France.  Apparently, the patient was subject to severe concussion requiring hospitalization and since that time, his symptoms have been recurrent and persistent.  Stress, in all forms, especially the one that the patient was subject to, could certainly aggravate his current symptoms and could be responsible for this periodic exacerbations.

Thereafter, the Veteran had a history of coronary artery angioplasty involving the major coronary vessels; aortofemoral bypass; left subclavian stenosis manifested by weakness, loss of pulse and cyanosis of left arm; transient ischemic attack due to carotid lesion at the common carotid; peripheral vascular disease; hyperlipidemia; irritable bowel syndrome; gastroesophageal reflux disease; and history of diffuse Lewy body disease and dementia.  Notably, the diagnosis for the Veteran's service-connected anxiety disorder was changed to PTSD.  Two weeks prior to his death, the Veteran had been hospitalized with possible unintentional drug overdose due to significant amounts of acetaminophen, benzodiazepines and hydrocodone.

The record also discloses the Veteran's history of cigarette smoking for many decades which, at times, was greater than 11/2 packs per day.

In November 2010, a VA examiner opined that the Veteran's CVA was not caused by, or a result of, his service-connected neurologic or psychological problems.  It was indicated that the Veteran died from vascular problem which was unrelated to a psychological or neurologic problem.

In September 2011, after reviewing the entire evidentiary record, the Board found that an additional medical opinion was necessary to decide this case.  In particular, the Board determined that the record required a medical opinion addressing whether the Veteran's death was directly related to service, given the analysis provided by the VA Compensation and Pension examiner in August 1968 and the opinion offered by the private cardiologist in April 1991.  Accordingly, the Board requested that a doctor of internal medicine address the following medical questions to the best of his/her ability:

a) whether it is as likely as not that the Veteran's fatal accident is proximately due to, the result, or had been aggravated (permanently increased in severity above the natural progress of the disorder) by PTSD or post-concussion syndrome, including whether any service-connected disability caused or contributed substantially or materially to cause the Veteran's death; OR

b) whether it is as likely as not that the Veteran's death causing CVA was related to, or had its onset, during active service?

The Board requested that in conjunction with providing the aforementioned opinions, the examiner discuss the significance of the Veteran's STRs, the analysis provided by the VA Compensation and Pension examiner in August 1968, and the opinion from the April 1991 private cardiologist concerning a potential cardiac etiology either in service and/or aggravated by the service-connected anxiety disorder.

In February 2012, the Board received a medical opinion which was provided by a VA board-certified specialist in internal medicine. 

The specialist opined that it was at least as likely as not that the Veteran's death from CVA was due to/the result of/or chronically aggravated by PTSD and that service-connected PTSD contributed substantially or materially to the Veteran's cause of death.  The doctor explained that the link between CVA and PTSD was through chronic hypertension, which was described as a major risk factor for stroke.  The specialist noted that hypertension had been formally diagnosed in 1968 and that the Veteran had this condition throughout his lifetime.  Specific medical studies and findings were referenced which revealed that hypertension was a well-recognized risk factor in the development of premature cardiovascular disease and strokes, as well as suggesting a link between anxiety disorders (such as PTSD) and hypertension.  The specialist also mentioned that prior opinions on file provided in 1968 and 1991 revealed evidence of early cardiovascular symptomatology and linked the Veteran's psychiatric symptoms thereto, consistent with the opinion of the specialist.

The specialist also opined that it was less likely than not that the Veteran's post-concussion syndrome contributed substantially or materially to cause the Veteran's death.  In this regard, it was explained that TBI sustained in 1944 and the stroke which occurred in 2008, were remote events with no temporal association.  

Analysis

The appellant seeks service connection for the cause of the Veteran's death, maintaining that his service-connected PTSD and/or post-concussion syndrome caused and/or contributed to the cause of his death in May 2008 due to CVA.

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant primarily claims that the Veteran's service-connected PTSD contributed to his nonservice-connected cardiovascular diseases and to CVA, which ultimately resulted in his death.  This theory of entitlement presents a fairly complex medical causality question requiring a competent medical opinion evidence for response.

Because the opinions already in the record were deemed inadequate, incomplete, or otherwise unclear in some manner, the Board sought a VHA medical expert advisory opinion in the matter.  The consulting expert reviewed the record, and in an opinion received in February 2012 opined that it was at least as likely as not the Veteran's PTSD caused or aggravated his nonservice-connected cardiovascular diseases that resulted in his CVA that caused his death.  The expert specifically opined that service-connected PTSD contributed substantially or materially to the Veteran's cause of death.  Significantly, the Board finds no reason to question the credentials and comprehensive experience of the VA expert who provided the opinion received in 2012 and furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Moreover, the Board finds the aforementioned VHA opinion to be both very comprehensive and persuasive; particularly in light of the detailed analysis of medical history of the Veteran provided by the expert and his reference to numerous supporting medical findings and studies supporting his conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Hence, this evidence has been assigned a great deal of probative weight by the Board.

In summary, the Board finds that the evidence reasonably establishes that the Veteran's service-connected PTSD contributed to cause his nonservice-connected cardiovascular diseases which contributed to cause his CVA, which in turn was the ultimate and sole cause of his death.  Consequently, service connection for the cause of the Veteran's death is warranted.



ORDER

The appeal to establish service connection for the cause of the Veteran's death is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


